Case 2:17-cv-11910-MAG-DRG ECF No. 457-76 filed 10/23/18   PageID.12149   Page 1 of
                                      6




          EXHIBIT 16
           Redacted per Court's Order ECF 338
Case 2:17-cv-11910-MAG-DRG ECF No. 457-76 filed 10/23/18   PageID.12150   Page 2 of
                                      6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-76 filed 10/23/18   PageID.12151   Page 3 of
                                      6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-76 filed 10/23/18   PageID.12152   Page 4 of
                                      6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-76 filed 10/23/18   PageID.12153   Page 5 of
                                      6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-76 filed 10/23/18   PageID.12154   Page 6 of
                                      6
